Citation Nr: 0022998	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-05 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.  

2.  Entitlement to service connection for transient ischemic 
attacks (TIAs).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





REMAND

The veteran served on active duty from March 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
government from December 1944 to March 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

When the Board remanded this case in September 1999, the 
Board found that the veteran's claims were well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) 
because there was some medical evidence of cardiovascular 
pathology and of a plausible presumptive relationship to POW 
service.  This is sufficient to establish a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  "A 
claim for service connection of a disease entitled to 
presumptive service connection for prisoners of war is well 
grounded if the claimant (1) was a prisoner of war for at 
least thirty days and (2) he or she presents a current 
diagnosis [of a disease presumptive due to POW status] that 
the disease is 10 % disabling."  Greyzck v. West, 12 Vet. 
App. 288, 291 (1991) (citing Goss v. Brown, 9 Vet. App. 109, 
113 (1996). 

In the 1999 Board remand it was noted that service medical 
records (SMRs) revealed that a September 1945 treatment note 
related a history of a fragment being removed from the 
veteran's left knee by a German physician in December 1944.  
The service separation examination noted swelling and 
soreness of the left ankle.  In a 1997 POW medical history 
sheet, the veteran checked off in the affirmative that he 
sustained swelling in the legs or feet, vitamin deficiency 
and possible beriberi, while a POW.  

VA joint examination in April 1997 noted that the veteran had 
edema in his legs which was due to mild congestive heart 
failure.  However, on VA POW examination in August 1997 it 
was opined that there were no signs of ischemic heart 
disease.  However, an electrocardiogram (EKG) was to be 
ordered and an addendum was to be obtained.  

When the case was remanded in 1999 it was noted that the 
August 1997 EKG so obtained revealed sinus bradycardia with 
occasional premature ventricular complexes and a left bundle 
branch block but no change since an EKG in August 1997.  
However, the typed addendum to the August 1997 examination 
merely recited the EKG findings without further elaboration 
with respect to ischemic heart disease.  

The case was remanded in 1999 to obtain private clinical 
records, which have been received, and to obtain additional 
clarifying information as to cardiac findings.  As to this, 
there is on file a document, dated April 14, 2000 indicating 
that a VA examination was conducted in October 1999.  It was 
indicated that the report of that examination did not provide 
the opinions requested in the 1999 Board remand and did not 
indicate that the claim file had been reviewed.  Apparently 
in response, there is a report dated in May 2000 indicating 
that the veteran's chart had been reviewed and that "[a]t 
this time there is no clinical evidence of ischemic heart 
disease.  It is certainly evident that the veteran does have 
generalized atherosclerosis as evidenced by his previous 
report of mild stenosis of his carotid arteries, and with his 
previous TIA, but at this time we find no clinical evidence 
of ischemic heart disease."  

However, the report of a VA examination in October 1999 is 
not on file.  Since that examination was conducted in 
compliance with the 1999 Board remand, the report of that 
examination should be obtained and associated with the claim 
file.  Accordingly, the case is remanded for the following 
action: 

1.  The RO should obtain a copy of the report of the 
VA examination conducted in October 1999 and that 
report should be associated with the claim file.  

2.  Following completion of the above development, 
the RO should review the evidence and determine 
whether favorable action may be taken.  If any 
determination remains adverse to the claimant, the 
appellant, and any representative, should be 
furnished an SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a summary of 
additional evidence submitted, fully cites applicable 
laws and regulations, and the reasons and bases for 
the decision reached.  The appellant, and 
representative, should be given the opportunity to 
respond thereto.  

"[W]here [] the remand orders of the Board or this Court are 
not complied with, the Board itself errs in failing to insure 
compliance."  Stegall v. West, 11 Vet. App. 268 (1998) (in 
which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

It is improper for the Board to rely upon an examination 
report which did not address the matters for which the 
examination was requested pursuant to a prior Board remand.  
Colayong v. West, 12 Vet. App. 524 (1999) (citing Stegall v. 
West, 11 Vet. App. 268 (1998) (Board remand confers a right 
to, and duty to ensure, VA compliance with the terms of the 
remand).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
					(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


